IN THE SUPREME COURT OF THE STATE OF NEVADA


                     MICHAEL WHITFIELD,                                       No. 85248
                     Petitioner,
                     vs.
                     NEVADA STATE PERSONNEL
                     COMMISSION, STATE OF NEVADA                                  FILED
                     DEPARTMENT OF ADMINISTRATION;
                                                                                  SEP 1 5 2022
                     LORNA WARD, APPEALS OFFICER;
                     AND THE STATE OF NEVADA                                     1ZABETH A. BROWN
                                                                             CLERK OF S 'PREME COURT
                     DEPARTMENT OF CORRECTIONS AS                            BY    6 •\
                                                                                  DEPUTY CLERK
                     EMPLOYER,
                     Res e ondents.


                                        ORDER DENYING PETITION FOR
                                         A WRIT OF HABEAS CORPUS


                                 This original pro se petition for a writ of habeas corpus
                     challenges the termination of petitioner's employment with the Nevada
                     Department of Corrections.
                                 As an initial matter, we note that a writ of habeas corpus is
                     available as a remedy only to one who is held in actual custody or
                     incarcerated pursuant to a criminal conviction. Nev. Const. art. 6, § 6(1);
                     NRS 34.724(1); NRS 34.360; Jackson v. State, 115 Nev. 21, 973 P.2d 241
                     (1999). It has no application to a civil employment matter. Accordingly, a
                     writ of habeas corpus is not available to petitioner.




SUPREME COURT
        OF
     NEVADA


(01 1947A    fW5.4
                                                                                                   8b7
                            To the extent that we might construe the instant petition as one
                for a writ of mandamus, we note that petitioner failed to meet his burden to
                demonstrate that such extraordinary relief is warranted, Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                Accordingly, we
                            ORDER the petition DENIED.




                                                   Parraguirre


                                                         /Lt                                J.
                                                   Hardesty


                                                           A'alsau-°                         J.
                                                   Stiglich




                cc:   Michael Whitfield
                      Attorney General/Carson City
                      Attorney General/Reno




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A



                                                                            •       ,   f..„;
                                                                            0-   •• •   ;NS'0", ...a r   't